BONDY, District Judge.
The petitioner apparently is laboring under a misapprehension of the law. The Bankruptcy Act, § 75, as amended, 11 USCA § 203, requires the consent of only the creditors whose claims have been filed and allowed to the acceptance of a composition or extension. Only two creditors have filed claims. It does not appear that the petitioner is unable to obtain their consents.
Moreover, it is clear that under the language of the Frazier-Lemke Amendment, Bankruptcy Act § 75 (s), 11 USCA § 203 (s), the farmer must either have actually proposed a plan which the creditors have not accepted or he must feel aggrieved by one they have accepted. The petition does not disclose such facts.
The petition accordingly must be denied without prejudice.